Citation Nr: 1110246	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-15 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2008 rating decision, the RO denied service connection for a bilateral foot disability.  In an October 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

In December 2010, the Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims folder.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a March 2006 rating decision, the RO denied service connection for bilateral hearing loss because there was no evidence of the claimed bilateral hearing loss showing a chronic disability within the record.  The Veteran did not appeal that decision, and it became final.  

3.  Evidence received since the March 2006 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, namely a current disability, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

4.  In a March 2006 rating decision, the RO denied service connection for tinnitus because there was no evidence of the claimed tinnitus showing a chronic disability within the record.  The Veteran did not appeal that decision, and it became final.  

5.  Evidence received since the March 2006 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, namely lay testimony of complaints of tinnitus, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim seeking service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received, and the claim seeking service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Regarding the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, inasmuch as the determination below constitutes a full grant of that portion of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice timing is harmless.

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was denied in a March 2006 rating decision.  The decision noted that service treatment records contained no evidence of hearing loss and/or tinnitus or complaints associated with rocket explosions.  The RO concluded that the medical evidence of record failed to show either disability had been clinically diagnosed.

Evidence considered at that time included: service treatment records dated from June 1966 to June 1968, and VA treatment records from August 2000 and from September 2004 to October 2005.  Service and VA treatment records were silent for evidence of a hearing loss and/or tinnitus.  On that basis, his claim was denied.  The veteran did not appeal the decision and it became final.

The Veteran filed a request to reopen his claim for service connection for bilateral hearing loss and tinnitus in June 2008.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for bilateral hearing loss was the March 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the March 2006 rating decision includes VA treatment records from July 2004 to April 2009; an uninterpreted private audiogram from May 2008; an August 2008 VA audio examination; unit information printed by the Veteran from the internet in October 2008; a private audiogram dated May 2009; and testimony from the December 2010 Travel Board hearing.

In a May 2008 VA audiology consultation note, the Veteran complained of difficulty hearing his wife talking and constant bilateral tinnitus.  Pertinent noise exposure included military noise exposure (rocket explosions and gunfire).   Pure tone audiometry indicated right ear hearing within normal limits at 250 Hertz and 500 Hertz which gradually sloped to a profound sensorineural hearing loss at 6000 Hertz and 8000 Hertz.  Left ear hearing was within normal limits at 250 Hertz and sloped to a severe sensorineural hearing loss from 4000 Hertz to 8000 Hertz.  The examiner opined the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.  

During an August 2008 VA audio examination, the Veteran complained of bilateral hearing loss and tinnitus.  Military noise exposure included a 22 millimeter rocket explosion within 100 yards of where the Veteran slept and, during basic training, firing weapons and deploying hand grenades without ear protection.  The Veteran reported constant bilateral tinnitus which began after he returned from Vietnam.  Following the examination, the diagnoses were bilateral sensorineural hearing loss and subjective tinnitus.  The examining physician opined that bilateral hearing loss and tinnitus were not caused by or a result of military noise exposure.

In an August 2008 VA audiology consultation note, the Veteran reported trouble hearing.  

October 2008 internet articles submitted by the Veteran documented a rocket attack at Long Binh and a February 1968 ammunition dump explosion in Vietnam.  

The Veteran submitted a May 2009 audiogram from S. A. H. S.  

During the December 2010 Travel Board hearing, the Veteran testified that he had no hearing problems upon enlistment.  He was exposed to loud noise during basic training and reported severe ringing in his ears after he participated on the firing and grenade ranges.  The Veteran reported his ears had been ringing since he was in Vietnam, where he felt the concussion of a 122 millimeter rocket that went off very close to him during the Tet Offensive.  He claimed that he had hearing loss since he got out of the military.  

At the time of the March 2006 rating decision, the RO concluded that there was no medical evidence that any current hearing loss disability was related to service.  Since that decision, an August 2008 VA examiner diagnosed bilateral sensorineural hearing loss.  

The Board concludes that the additional evidence associated with the claims file since the March 2006 rating decision is new and material evidence.  In particular, the history provided by the Veteran at his August 2010 hearing testimony elaborated upon the extent of his noise exposure in service and indicated that starting in service the Veteran had hearing problems in the form of ringing in his ears and that he has had hearing problems after he left service.  This evidence, which must be considered credible for purposes of reopening, was not of record prior to the March 2006 rating decision.  Considering this evidence together with the audiological evidence of the presence of sensorineural hearing loss after service raises a reasonable possibility of substantiating the claim.  The Board therefore concludes that the claim for service connection for bilateral hearing loss must be reopened and re-adjudicated on the merits.

Therefore, as new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the request to reopen a claim of service connection for bilateral hearing loss is allowed.

New and material evidence having been submitted, the request to reopen a claim of service connection for tinnitus is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.   

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran's military occupational specialty was that of a wireman in an artillery battery where he was likely exposed to acoustic trauma in the form of gunfire noise, given that such exposure is consistent with his duties of stringing communication wire lines to impact areas.  During the December 2010 Travel Board hearing, the Veteran testified that a 122 millimeter rocket went off "very close" to him during the Tet Offensive.  He recalled it was close enough that he could feel the concussion of the bomb.  He turned around and there was a large hole in the ground from the blast.  The Veteran submitted an earlier statement dated January 2009, in which he asserted he was exposed to combat acoustical trauma.  He included 3rd Ordinance Battalion Operational Reports that he printed from the internet in October 2008.  He highlighted a portion that described rocket attacks on Head Quarters and Headquarters Company, 79th Engineer Group, the 66th Engineer Company, and the 219th Military Intelligence Detachment.  Also, the Veteran alleged noise exposure during basic training on the firing and grenade ranges. 

During the Veteran's December 2010 Travel Board hearing, he testified that his post-service employer, RCA, conducted audiological examinations from time-to-time, and his hearing loss and tinnitus should be noted in their records.  He reported that he also complained about his feet and legs nearly every time he went to the doctor while he worked at RCA.  He received all of his medical treatment through RCA providers until he sought treatment with VA after 2002.  He indicated that the RCA plant had closed and he was unaware if they retained hard copies of his treatment records.  Further development should be undertaken to determine if any employment treatment records exist and, if so, they should be obtained and associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for hearing loss, tinnitus and a bilateral foot disorder since service.  Of particular interest are any audiological records or other treatment/physical examination records from the Veteran's post-service employer, RCA.  After the Veteran has signed the appropriate releases, those records not already associated with the file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA audio examination to determine the etiology of the claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The examiner should specifically comment on the impact on the Veteran's hearing loss and tinnitus, if any, of his pre-service occupational history as a fork lift operator, post-service occupational history in maintenance and equipment management in a factory, and recreational history, including motorcycle riding and hunting.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, hazardous noise exposure in service is highly probable.  The examiner is requested to interpret the March 2008 private audiogram.  Following the examination, and having reviewed the evidence of record, to include the employment audiograms, and considering the Veteran's in-service and post-service hazardous noise exposure (as discussed above), the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and tinnitus are due to hazardous noise exposure in service.  Sustainable reasons and bases are to be provided with this opinion.  

3.  If, and only if, the Veteran's post-service employment treatment records are obtained and the records indicate treatment for a bilateral foot disability that is associated with service, he should be afforded a VA foot examination to determine the etiology of the claimed bilateral foot disability.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  The examiner should specifically comment on the impact, if any, of his post-service employment at RCA as a maintenance and machine operator in a factory.  The examiner is also requested to examine the relationship between the Veteran's pre-service complaints of "knock knees" and discuss any possible etiology with respect to any current bilateral foot disability.

Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Following the examination, and having reviewed the evidence of record, to include the employment treatment records, the physician is requested to opine whether it is at least as likely as not (50 percent or greater) that any current bilateral foot disability is due to, or aggravated by, service.  Sustainable reasons and bases are to be provided with this opinion.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


